Citation Nr: 0937900	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  07-28 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for vertigo.  

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2006 rating decision in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
vertigo and denied a TDIU.  In October 2006, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in August 2007, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in September 2007.

In August 2009, the Veteran and his wife testified during a 
Board hearing before the undersigned Veterans Law Judge at 
the RO; a transcript of that hearing is of record.  

In September 2009, the undersigned granted the motion of the 
Veteran's representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The weight of the medical opinion evidence on the 
question of whether the Veteran's current vertigo is related 
to service is in relative equipoise.  

3.  The Veteran has been granted service connection for 
vertigo (not yet rated), bilateral hearing loss (rated 50 
percent disabling), and tinnitus (rated 10 percent 
disabling).  

4.  There is competent and probative evidence that the 
Veteran's service-connected disabilities prevent him from 
obtaining and retaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for service connection for vertigo are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the favorable disposition of both claims on appeal, the 
Board finds that all notification and development actions 
needed to fairly adjudicate each claim have been 
accomplished.  
II.  Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).   Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

Considering the pertinent evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that a grant of service connection for vertigo is warranted.

The Veteran asserts that he has current vertigo related to 
service.  The Veteran has consistently described noise 
exposure in service, specifically, in his duties repairing 
and test firing weapons.  His separation record confirms that 
he was a small arms weapons mechanic, and worked repairing, 
overhauling, and replacing up to 50 caliber machine guns.  

Service treatment records are negative for complaints 
regarding or treatment for vertigo.  On separation 
examination in October 1945, the Veteran had chronic 
catarrhal otitis media and defective hearing in the left ear.  

In a May 1970 letter, the Veteran's physician reported that 
he had been treating the Veteran for impaired hearing since 
1962 and that, in the past year, he had developed attacks of 
vertigo.  In a January 1971 letter, another private physician 
indicated that the Veteran had a history of intermittent 
attacks of vertigo.  The conclusion following examination was 
that the Veteran had been suffering from deafness which was 
caused by otosclerosis, which affected his nerve and center 
of hearing.  The physician added that, with such involvement, 
attacks of vertigo are not uncommon.  

Records of private treatment dated from May to July 2000 
reflect that the Veteran underwent a brain MRI in June 2000 
because of difference in discrimination, with his left ear 
being worse.  The visualized portions of the brainstem were 
unremarkable, with no evidence of a cerebellopontine angle 
mass.  The seventh and eighth cranial nerves appeared normal, 
and the internal auditory canals were normal in size and 
shape.  Cochlea and vestibular apparatus were grossly 
unremarkable, although there was moderate right mastoid 
mucosal opacification and lesser mastoid mucosal disease on 
the left.  The impression was normal, except for bilateral 
mastoid mucosal disease, worse on the right than the left.  
In a November 2000 letter, Dr. Battalora, who had ordered the 
MRI, stated that a March 2000 audiogram revealed severe 
bilateral sensorineural hearing loss with speech reception 
thresholds of 70 decibels in both ears. The physician 
commented that speech discrimination scores were 84 percent 
on the right and 40 percent on the left, and that he had 
undergone an MRI in June 2000 to rule out a tumor as the 
cause of the asymmetry in discrimination.  

On VA audiological evaluation in November 1999, the Veteran 
denied dizziness.  On VA audiological evaluation in February 
2001, the Veteran did not indicate whether or not he 
experienced dizziness; however, the audiologist commented 
that the Veteran's service records reflected that he was a 
rifle marksman and small arms weapons mechanic, and that his 
separation physical reflected chronic otitis media and left 
ear hearing loss.  The audiologist opined that it was 
reasonable to assume that the Veteran was exposed to 
sustained hazardous noise levels in service, and that it was 
likely that he suffered permanent noise induced hearing loss 
in service.  On VA audiological evaluations in February 2003 
and December 2005, the Veteran denied dizziness.  

On VA audiological evaluation in August 2006, the Veteran 
reported problems with dizziness and balance.  He added that 
these problems would come and go.  On examination, otoscopy 
was unremarkable and tympanometry revealed normal middle ear 
function, bilaterally.  The diagnosis was severe to profound 
mixed hearing loss in the right ear and moderate to severe 
mixed hearing loss in the left ear.  

Also in August 2006, the Veteran was afforded a VA 
examination to evaluate his claimed vertigo.  The Veteran 
described vertigo for 10 or 15 years, with intermittent 
attacks.  He denied any falls, loss of consciousness, or head 
trauma.  In describing his vertigo, he reported that he would 
suddenly veer to the right and feel like he could not control 
his legs, "like there was an earth tremor."  He denied any 
room spinning, per se.  Generally, he stated that these 
symptoms occurred when he was up and about, never when he was 
sitting or lying down, and that his symptoms improved with 
sitting or lying down.  The Veteran stated that these 
symptoms could occur a few times per month or a few times per 
day, and that the symptoms had most recently occurred one 
month earlier.  He denied any nausea, vomiting, or headaches 
with these attacks, although he did describe them as 
prostrating for several minutes.  He denied any associated 
symptoms, such as diplopia, facial numbness, weakness, or 
upper extremity or lower extremity numbness or weakness.  He 
did notice that, if he turned too quickly, the gait imbalance 
could occur.  The examiner noted that the claims filed 
indicated that the Veteran had an MRI for this, and that a 
2002 audiology note indicated that he had a negative work-up 
by Dr. Battalora at Kaiser, with a negative MRI in 2000.  
However, the examiner added that there was no MRI report in 
the claims file.  She requested a report from the file room, 
but, only indicated that, apparently, at the time, it was 
negative for any schwannoma.  

On neurologic examination, the Veteran's gait was slightly 
wide-based, and he did stumble if he turned too quickly.  He 
had decreased arm swing and retropulsion.  There was a fine 
amplitude postural tremor on the bilateral hands, with 
positive waiver on the Romberg.  Vibration was absent at the 
toes and ankles, decreased at the knees, and intact at the 
elbows and fingertips.  Pinprick sensation was intact 
throughout.  The assessment was that the Veteran's 
"vertigo" was best described as intermittent postural gait 
imbalance.  The examiner indicated that the Veteran's 
symptoms were consistent with a postural vertigo; however, 
they were most likely due to a combination of cervical 
myelopathy, distal symmetric polyneuropathy, and 
parkinsonism, signs of which were seen on examination.  The 
examiner opined that, with all of the evidence available to 
her, the Veteran's "vertigo" was not related to his 
sensorineural hearing loss.  She added that, in making this 
assessment, she assumed that the note in the computer of a 
"neg MRI 2000" meant that the actual MRI report revealed no 
evidence for normal pressure hydrocephalus or schwannoma.  

Records of VA treatment dated from February 1999 to October 
2008 include findings of dizziness, balance problems, and 
vertigo.  In September 2007, the Veteran complained of 
vertigo and balance problems for over 20 years.  He stated 
that he had seen many doctors regarding his hearing loss and 
tinnitus, and commented that a specialist in Chicago had told 
him that his balance problems were related to his inner ear.  
The Veteran described his symptoms of vertigo as occurring 
sporadically, adding that he got dizzy with periodic room-
spinning symptoms.  He stated that his last episode was two 
weeks earlier, and that he had no known triggers.  The 
physician noted that the Veteran seemed angry about his 
condition not being service-connected.  Neurological 
examination was normal.  The assessment was 
vertigo/dizziness.  The physician, Dr. Johnson, indicated 
that this could be related to his inner ear, as it commonly 
is, and also could be related to a lesion in the cerebellum 
or other parts of the brain.  He commented that he did not 
see an MRI of the brain in the records, and would send this 
test so he would be better able to write a letter for the 
Veteran.  

In a September 2007 letter, following examination of the 
Veteran, Dr. Johnson indicated that he had been seeing the 
Veteran for about two years, and he had chronic vertigo and 
dizziness for 20+ years.  Dr. Johnson noted that the Veteran 
was service-connected for hearing loss and tinnitus, but 
added that he had not specifically done any work-up for the 
vertigo issue, as it was a temporary phenomenon, although 
very bothersome for the Veteran.  He added that he had 
ordered an MRI of the brain and middle ear, in an attempt to 
find a specific source for the Veteran's dizziness, and 
stated that he would write a letter based on his findings.  
He concluded by stating that he did not see why the Veteran's 
vertigo symptoms would not be related to his inner ear, as 
they usually are, although he wanted to rule out other causes 
of dizziness.  

During follow-up treatment in March 2008, the Veteran 
reported that he still experienced occasional vertigo, with 
an episode a few weeks earlier which lasted all night.  
Neurological examination was normal.  MRI result revealed 
asymmetric petrous apices.  There was no evidence of 
brainstem, seventh or eighth cranial nerve or 
cerebellopontine angle mass.  Internal auditory canals and 
inner and middle ear structures were approximately 
asymmetric.  There were normal internal, carotid, vertebral 
and basilar artery flow voids.  The pertinent assessment was 
dizziness.  Dr. Johnson stated that there was nothing to do 
for this, although he acknowledged that the Veteran wanted 
him to write a letter for compensation purposes.  

In a March 2008 letter, Dr. Johnson indicated that the 
Veteran was service-connected for hearing loss and tinnitus 
related to military service, and that he had been having 
significant vertigo symptoms for many years, which started 
after his honorable discharge.  Dr. Johnson opined that this 
condition was definitely related to the Veteran's inner ear, 
which was obviously affected during service.  He asked that 
the Veteran be evaluated for vertigo as a service-connected 
disability.  

During the August 2009 hearing, the Veteran described his 
history of noise exposure during World War II, indicating 
that he was a small arms weapons mechanic, and had to repair 
and test fire rifles, pistols, and machine guns.  He added 
that his ears were ringing all the time in service.  He 
stated that he was also exposed to the firing of guns on 
heavy tanks and explosions.  The Veteran also testified that 
he felt some slight vertigo or dizziness during service, 
although he thought nothing of it at the time.  

While the VA examiner opined that the Veteran's vertigo was 
best described as an intermittent postural gait imbalance, 
she also stated that his symptoms are consistent with a 
postural vertigo.  Dr. Johnson has also diagnosed vertigo, as 
reflected in his letters.  Accordingly, the Board finds that 
the criterion of current vertigo has been satisfied.  Hence, 
the only question remaining for resolution is whether such 
current disability was incurred in service.  

While service treatment records are negative for findings of 
or treatment for vertigo, the Veteran has reported symptoms 
of such in service.  In this regard, in his February 2006 
claim for service connection, he stated that he had had this 
inner ear problem, referring to vertigo, since service.  
During the August 2009 hearing, he testified that he had 
symptoms of vertigo and dizziness in service.  The Veteran is 
competent to report symptoms of vertigo as they are capable 
of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007).    

The record includes conflicting opinions on the question of a 
nexus between the Veteran's current vertigo and service.  In 
favor of the claim is the March 2008 opinion from Dr. 
Johnson, who stated that the Veteran's current vertigo is 
definitely related to his inner ear, which was obviously 
affected during service.  By contrast, the August 2006 VA 
examiner opined that the Veteran's symptoms were most likely 
due to a combination of myelopathy, distal symmetric 
polyneuropathy, and parkinsonism.  The VA examiner also 
opined that the Veteran's vertigo was not related to his 
service-connected hearing loss.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  Madden v. Gober, 125 F. 3d 1477 
(Fed. Cir. 1997).  The Board may favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  In assessing medical 
opinions, the failure of the physician to provide a basis for 
his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  

The Board acknowledges that the VA examiner indicated that 
the claims file was available and reviewed.  While there is 
no indication that Dr. Johnson reviewed the claims file prior 
to rendering his opinion, his opinion may not be discounted 
solely because he did not review the claims file.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Both Dr. 
Johnson and the VA examiner examined the Veteran prior to 
rendering their opinions.  The VA examiner provided a 
rationale for her opinion attributing the Veteran's vertigo 
to causes other than service or his service-connected hearing 
loss.  Dr. Johnson also provided a rationale for his opinion, 
noting that the Veteran had symptoms of vertigo starting 
after discharge from service, and that his inner ear was 
affected during service.  

In addition, each physician's opinion was based on MRI 
results.  In this regard, the VA examiner indicated that her 
opinion was based on the note that the Veteran had a negative 
MRI in 2000.  While the VA examiner stated that the Veteran 
had an MRI for vertigo, review of the actual MRI report 
reflects that it was ordered because of asymmetry in speech 
discrimination in the ears.  In contrast, in September 2007, 
Dr. Johnson noted that vertigo is commonly related to the 
inner ear; however, he ordered an MRI of the brain and inner 
ear to specifically address the causes of the Veteran's 
symptoms.  He rendered his opinion regarding etiology of the 
Veteran's vertigo after reviewing these results.  Moreover, 
Dr. Johnson's opinion, that the Veteran's vertigo is related 
to his inner ear, which was affected in service, is bolstered 
by the January 1971 letter from the Veteran's physician, that 
attacks of vertigo are not uncommon with deafness caused by 
otosclerosis affecting the nerve and center of hearing.  

Based on the foregoing, the Board finds that that the medical 
opinions on the question of whether the Veteran's vertigo is 
related to service are, at least, equally balanced.

Here, the weight of the medical evidence on the question of 
whether the Veteran's current vertigo is related to service 
is in relative equipoise.  Application of the benefit-of-the-
doubt doctrine requires that this point be resolved in favor 
of the Veteran.  Accordingly, service connection for vertigo 
is warranted.  



B.  TDIU

Under the applicable criteria, total disability ratings for  
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when  
it is found that the disabled person is unable to secure or  
follow a substantially gainful occupation as a result of a  
single service-connected disability ratable at 60 percent or  
more, or as a result of two or more disabilities, provided at  
least one disability is ratable at 40 percent or more and  
there is sufficient additional service-connected disability  
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a) (2009).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war. Id.

In this case, the Veteran has been granted service connection 
for vertigo (with no rating yet assigned), bilateral hearing 
loss (rated 50 percent disabling), and tinnitus (rated 10 
percent disabling).  Considering only hearing loss and 
tinnitus, for which ratings have been assigned, the current 
combined rating is 60 percent.  Since the Veteran's service-
connected bilateral hearing loss and tinnitus have a common 
etiology, in-service noise exposure, and affect a single body 
system, the auditory system, and the combined disability 
rating is 60 percent, the minimum percentage requirements for 
a TDIU under 38 C.F.R. § 4.16(a) are met.  The remaining 
question, then, is whether the Veteran's service-connected 
disabilities render him unemployable.

The central inquiry is "whether [a] veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet.  
App. 524, 529 (1993).  Consideration may be given to a 
veteran's education, special training, and previous work 
experience, but not to his or her age or to the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R.  
§§ 3.341, 4.16, 4.19 (2009); see also Van Hoose v. Brown, 4  
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he or she 
can find employment.  Van Hoose, 4 Vet. App. at 363.

Considering the pertinent evidence in light of the foregoing, 
and resolving all reasonable doubt in the Veteran's favor, 
the Board finds that a TDIU is warranted.

The Veteran asserts that he is unable to work due to his 
service-connected disabilities.  In a March 2006 statement, 
he indicated that, with the severity of his hearing loss, 
which caused tinnitus, as well as dizziness and vertigo at 
times, he had not been gainfully employed for approximately 
the past 10 years.  

In his February 2006 VA Form 21-8940 (Veteran's Application 
for Increased Compensation Based on Unemployability), the 
Veteran indicated that he last worked full-time in 1986, 
although he could not remember the name and address of his 
employer.  He stated that he had completed high school, but 
did not have any other education and training before or after 
he became too disabled to work.  
During a November 1999 hearing, the Veteran reported that, 
after separation from service, he worked as a milkman, at the 
Sears sales department, and as a fireman.  

In a March 2006 letter, the Veteran's VA physician, Dr. 
Johnson, indicated that the Veteran had service-connected 
hearing loss and tinnitus, and also had problems with 
intermittent vertigo.  Dr. Johnson opined that, because of 
these problems, the Veteran was virtually unemployable, 
adding that hearing aids helped, but were not curative.  

The Veteran was afforded a VA audiological evaluation to 
evaluate the severity of his service-connected hearing loss 
in December 2005.  The diagnosis was severe to profound 
sensorineural hearing loss in the right ear and severe 
sensorineural hearing loss in the left ear.  In a March 2006 
addendum, the audiologist who evaluated the Veteran opined 
that, based on the results of examination, the Veteran would 
have moderate difficulty understanding speech in a quiet 
environment, and significant difficulty in a noisy 
environment.  She added that, with amplification and 
reasonable accommodations, his hearing loss, alone, should 
not significantly affect vocational potential, or limit 
participation in most work activities.  She concluded by 
stating that employment would be feasible in a loosely 
supervised situation, requiring little interaction with the 
public.  

During the August 2009 hearing, the Veteran testified that he 
had last worked full-time about 10 years earlier.  He stated 
that he had left some jobs because he did not like them, but 
that he left other jobs because he had a hard time 
understanding people, which was very annoying for him and his 
employer.  In regard to some of the issues that caused the 
Veteran's termination from various jobs, the Veteran's wife 
testified that he would lose his balance and fall over, as 
well as not being able to understand people.  

The Board notes that, while the March 2006 VA examiner opined 
that the Veteran's employment in a loosely supervised 
situation, with little interaction with the public, would be 
feasible, the VA examiner's opinion addressed only the impact 
of the Veteran's hearing loss on his employability, finding 
that his hearing loss, alone, would not significantly affect 
vocational potential or limit participation in most work 
activities.  As discussed above, the Veteran has, in this 
decision, been granted service connection for vertigo.  In 
his March 2006 letter, Dr. Johnson stated that, because of 
the Veteran's hearing loss, tinnitus, and intermittent 
vertigo, he was virtually unemployable.  The March 2006 
opinion from Dr. Johnson, who had examined the Veteran, 
constitutes competent and probative evidence that the 
Veteran's service-connected disabilities preclude 
substantially gainful employment.  

Given the evidence noted above, and with resolution of all 
reasonable doubt in the Veteran's favor on the question of 
unemployability, the Board finds that entitlement to a TDIU 
is established.

ORDER

Service connection for vertigo is granted.  

A TDIU is granted, subject to the legal authority governing 
the payment of VA compensation.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


